Citation Nr: 1623528	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected bilateral pes planus. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hammertoe, right foot. 

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hammertoe, left foot.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of whether a November 14, 1960, decision by the Board of Veterans' Appeals that denied restoration of service connection for pes planus should be revised or reversed on the grounds of clear and unmistakable error (CUE) is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to September 1943. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An July 2007 rating decision granted service connection for bilateral pes planus, and assigned a 50 percent disability rating.  The rating decision also granted service connection for hammertoe of the right and left feet, and assigned a 10 percent disability rating for each.  In addition, an August 2009 rating decision denied a TDIU.  

When the issues on appeal were before the Board in October 2013, the Board remanded them for additional development.  

The Board notes that in the Veteran's February 2012 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in May 2012, he withdrew such request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's October 2013 remand requested that VA conduct a VA examination to determine the current severity of the Veteran's bilateral pes planus and hammertoe deformities of the right and left feet.  The examiner was specifically requested to express a medical opinion as to whether the Veteran's currently assigned 50 percent rating under Diagnostic Code 5276 for bilateral pes planus fully addressed the Veteran's disability picture.  If not, the examiner was requested to express a medical opinion as to whether the Veteran's bilateral pes planus created an exceptional disability picture, either by causing marked interference with employment or frequent hospitalizations.

The Veteran was accordingly provided a VA examination in June 2014.  However, the examiner did not provide the requested medical opinions.  

The June 2014 VA examination report is therefore inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As a result, the Board finds that the development requested by the Board's October 2013 remand was not fully completed.  The Board acknowledges that under recent caselaw the question posted to the examiner may be viewed as quasi-adjudicatory in nature.  However, in light of the fact that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also finds that the bilateral pes planus and TDIU claims are inextricably intertwined with his hammertoe claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request a medical opinion addendum from the examiner who conducted the June 2014 VA examination (or a suitable substitute if that individual is unavailable).  An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

The examiner is requested to review the records and address whether the currently assigned 50 percent rating under Diagnostic Code 5276, contemplating pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, fully addresses the Veteran's disability picture; if not, the examiner should state whether the Veteran's bilateral pes planus creates an exceptional disability picture, either by causing marked interference with employment or frequent hospitalizations; and 

A complete rationale must be provided for all opinions.  

2.  Thereafter, readjudicate the claim.  If any issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




